Citation Nr: 0401193	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits 
paid under Chapter 30, Title 38, United States Code, in the 
amount of $9,585.49, was properly created.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

Administrative records of the Department of Veterans Affairs 
(VA), as contained in the education folder indicate that the 
appellant had a period of active service dated from January 
1975 to January 1996.  (The appellant's service record is not 
at issue for this appeal.)  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 determination of the 
Education Center at the VA Regional Office (RO) in Muskogee, 
Oklahoma.  This decision held that the appellant was overpaid 
educational assistance benefits as administered per Chapter 
30, Title 38, United States Code, in the amount of $ 
9,585.49, and that the overpayment validly created an 
indebtedness on the part of the appellant.  

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
you if further action is required on your part. 


REMAND

A preliminary review of the record reveals that the Muskogee 
Education Center apparently based its October 2002 
overpayment determination upon the results of a VA compliance 
survey conducted in the Republic of the Philippines (where 
the appellant and his educational institution are located).  
The end results of this survey are contained in a document in 
the claims folder, which is a printout of an August 2002 
electronic mail communication from the RO in Manila, the 
Republic of the Philippines.  The original compliance survey, 
as well as supporting documentation relevant to its results, 
however, is not of record.  

Additionally, on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), into law.  The VCAA redefines 
the obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board VCAA is 
applicable to this case.  

The appellant maintains that the Muskogee Education Center is 
incorrect in its findings regarding calculation of the 
overpayment at issue, and has supplied a November 2002 
document purporting to be from the Registrar at his 
educational institution.  This document contains information 
regarding the appellant's completed courses and credits that 
appears to be in conflict with the results of the August 2002 
VA compliance survey that is the basis for the $9.585.49 
overpayment calculation.  The Board notes that, especially in 
consideration of the VCAA, this November 2002 document 
requires all necessary evaluation and consideration in 
support of the issue on appeal.  Additionally, it does not 
appear that the appellant has been informed as to all laws 
and regulations applicable to his challenge of the validity 
of this overpayment calculation, such as those governing VA's 
determinations as to what constitutes full-time enrollment.  

For the above reasons, this case is REMANDED for the 
following action:

1.  The claims folder should be reviewed 
in order to ensure that all necessary 
VCAA notice and development obligations 
have been satisfied for this appeal, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  This action should 
specifically include notice to the 
appellant of the VA laws and regulations 
applicable to his claim, and of which 
evidence, if any, he is expected to 
obtain and submit for his appeal, and 
which evidence is to be obtained by VA.



2.  The VA compliance survey that is the 
basis of the calculation of the $9,585.49 
overpayment in this case, as well as any 
supporting documentation relevant to its 
results, should be obtained and 
associated with the claims folder.

3.  When the development requested above 
has been completed to the extent 
possible, the case should again be 
reviewed on the basis of any additional 
evidence and all applicable VA law.  If 
the benefit sought on appeal is not 
granted in its entirety, then the 
appellant and his representative, if any, 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


